        Case 2:89-sp-00306-RSM-DWC Document 423-1 Filed 05/21/20 Page 1 of 2




 1                                                              HONORABLE DAVID W. CHRISTEL

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10    UNITED STATES OF AMERICA, et al.,               )
                                                      )
11                                   Plaintiffs,      )     Case No. C70-9213-RSM-DWC
                                                      )
12            v.                                      )     Subproceeding No. 89-3-06 (Shellfish)
                                                      )
13    STATE OF WASHINGTON, et al.,                    )     DECLARATION OF KEVIN LYON IN
                                                      )     SUPPORT OF JOINT MOTION FOR
14                                   Defendants.      )     ORDER APPROVING SETTLEMENT
                                                      )     AGREEMENT
15                                                    )
16            Kevin Lyon states and declares as follows:
17            1.      I am over the age of 18 years old and make this declaration on my own personal
18    knowledge and belief.
19            2.      I am the Director of the Squaxin Island Legal Department, and an attorney of
20    record in this case. I have personal knowledge of the facts and circumstances set out in this
21    declaration, and am competent to testify to the matters asserted herein.
22            3.      I have conferred with counsel for each of the Makah Tribe, Muckleshoot Tribe
23    and United States, and am authorized to represent that each has expressed no objection to the
24    Settlement Agreement or to the entry of an Order Approving the Settlement Agreement.
25
26
     DECLARATION OF KEVIN LYON IN SUPPORT OF                             Squaxin Island Legal Department
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT                         3711 SE Old Olympic Hwy
     AGREEMENT - 1                                                       Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)        (360) 432-1771
        Case 2:89-sp-00306-RSM-DWC Document 423-1 Filed 05/21/20 Page 2 of 2




 1            I declare under penalty of perjury under the laws of the State of Washington, the

 2    United States, and the Squaxin Island Tribe that the foregoing is true and correct.

 3            EXECUTED this 14th day of May, 2019, at Kamilche, Washington.

 4

 5            __s/ Kevin Lyon________________
              Kevin Lyon
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
     DECLARATION OF KEVIN LYON IN SUPPORT OF                            Squaxin Island Legal Department
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT                        3711 SE Old Olympic Hwy
     AGREEMENT - 2                                                      Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)       (360) 432-1771
